Lundberg Stratton, J.,
dissenting. I respectfully dissent from the majority opinion.
The majority holds that the failed bindover deprived the common pleas court of jurisdiction to accept Johnson’s plea and to impose sentence, and therefore a writ of habeas corpus should issue, resulting in her immediate release. I disagree.
Typically, where a court lacks subject-matter jurisdiction to convict an individual, habeas corpus is the appropriate remedy. See Rash v. Anderson (1997), 80 Ohio St.3d 349, 350, 686 N.E.2d 505, 506. Consequently, this court has determined that “[a] habeas corpus petition which alleges that the court lacked jurisdiction over the petitioner due to an improper bindover states a potentially good cause of action in habeas corpus.” State ex rel. Harris v. Anderson (1996), 76 Ohio St.3d 193, 195, 667 N.E.2d 1, 2; see, also, Gaskins v. Shiplevy (1995), 74 Ohio St.3d 149, 151, 656 N.E.2d 1282, 1284.
However, contrary to the typical habeas corpus case where a defendant seeks immediate release because the court lacks subject-matter jurisdiction to convict *619the defendant, I believe that a failed bindover should not result in the juvenile’s immediate release pursuant to a writ of habeas corpus. A writ of habeas corpus will issue only where an individual is unlawfully restrained and there is no adequate remedy in the ordinary course of the law. Holloway v. Clermont Cty. Dept. of Human Serv. (1997), 80 Ohio St.3d 128, 130, 684 N.E.2d 1217, 1219. I agree that where the bindover was improper, continued incarceration of the juvenile for the conviction rendered in the general division of the court of common pleas is void ab initio. However, I believe that when the bindover fails, jurisdiction over the juvenile reverts to the juvenile court for the alleged criminal acts.
In State v. Wilson (1995), 73 Ohio St.3d 40, 652 N.E.2d 196, Wilson was convicted of grand theft and sentenced to imprisonment. Subsequent to the completion of his sentence, Wilson sought to vacate his judgment of conviction. Wilson alleged that at the time of the grand theft, he was a juvenile, and thus his conviction for grand theft was void. The trial court denied Wilson’s motion. However, the court of appeals reversed the judgment of the trial court and remanded the cause with instructions to vacate the judgment of conviction. “The court explained that the bindover procedure described in R.C. 2151.26 provides the only way in which a juvenile court can relinquish its exclusive original jurisdiction over a juvenile.” (Emphasis added.) Wilson, 73 Ohio St.3d at 42, 652 N.E.2d at 198. On appeal, this court affirmed the appellate court’s judgment, holding “that absent a proper bindover procedure pursuant to R.C. 2151.26, the juvenile court has exclusive subject matter jurisdiction over any case concerning a child who is alleged to be a delinquent.” (Emphasis added.) Wilson, 73 Ohio St.3d at 44, 652 N.E.2d at 199. Thus, if the bindover to the court of common pleas fails, the juvenile court has technically never relinquished jurisdiction over the original delinquency allegations.
A juvenile court has the authority to detain that juvenile pending disposition of his or her ease. See, e.g., R.C. 2151.31. Thus, a failed bindover should result in a remand of the juvenile to the custody of the juvenile court for further disposition of the case, including the possibility of a subsequent discretionary bindover. See State v. Hanning (2000), 89 Ohio St.3d 86, 94, 728 N.E.2d 1059, 1065.
Thus, I would hold that while a juvenile may no longer be subject to incarceration for a conviction that was the result of an improper bindover to the general division of the court of common pleas, the juvenile court, pursuant to its exclusive jurisdiction, may detain the juvenile consistent with applicable law and constitutional requirements until it takes action to dispose of the case. Therefore, because a failed bindover should result in a remand of the juvenile to the custody of the juvenile court, a writ of habeas corpus should not issue. To the extent that my dissent conflicts with the view that an improper bindover states a *620potentially good cause of action in habeas corpus, I would overrule State ex rel. Harris v. Anderson (1996), 76 Ohio St.3d 193, 667 N.E.2d 1.
David H. Bodiker, Ohio Public Defender, and John Fenbn, Assistant Public Defender, for appellant.
Betty D. Montgomery, Attorney General, and Stephanie L. Watson, Assistant Attorney General, for appellee.
In the case at bar, because the bindover was improper, Johnson’s conviction is void ab initio. However, because the juvenile court retains jurisdiction over Johnson, it has the authority to detain Johnson subsequent to her release from incarceration from her void conviction pending disposition of her case. Therefore, I cannot say that continued detention pursuant to the juvenile court’s jurisdiction would be unlawful, and thus I do not believe that a writ of habeas corpus should issue. Accordingly, I dissent.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.